Bates, Judge,
delivered the opinion of the court.
This suit is brought from the Cole Circuit Court by writ *571of error. John Hanenkamp died in 1855, and defendant administered his estate. Hanenkamp left two children, his heirs, Mary Adelaide and Mary Ann. Mary Adelaide married and survives. Mary Ann died in 1856, and in 1857, by order of the County Court, the public administrator, the plaintiff, took charge of her estate, and debts were allowed against it. In 1858, defendant made final settlement of the estate of John Hanenkamp, and was ordered to pay over the balance in his hands to those entitled thereto under the law. He paid the whole to Mary Adelaide and her husband.
The plaintiff brought this suit for half of the balance in defendant’s hands when he made final settlement of John Hanenkamp’s estate, and recovered it, and defendant brings up this case.
The instructions given in the court below are to the effect that the plaintiff, as administrator of Mary Ann Hanenkamp, was entitled to be paid one half of the estate of John Hanenkamp. Although it may well be that the surviving daughter of John Hanenkamp is the heir of her deceased sister, yet the administrator, as the personal representative, is entitled to receive and administer her property for the benefit of all interested in it, including creditors as well as distributees.
The judgment of the court below is affirmed.
Judges Bay and Dryden concur.